Title: To James Madison from George W. Erving, 12 June 1802
From: Erving, George W.
To: Madison, James


Private No 9.
Dear SirLondon June 12th 1802
My last unofficial letter was dated March 6th; not having had the pleasure of hearing from you, & always supposing that my communications may have been found deficient in interest, it is not without apprehension that I again address you: To write too much however is an Error on the right side as long as our correspondent has the priviledge of burning; I conclude too that this may find you at Orange where your time being less occupied my intrusion may be better borne.
I have from time to time such voluminous dispatches to forward to you from Mr. King besides Newspapers, that I presume there can be scarcely an Event relating to the proceedings of this government as well as in the general affairs of Europe, of which you are not particularly informed; from the feild of intelligence therefore I can scarcely glean a flower or the humblest weed to present you. The state in which the treaty of Amiens has placed this Country, & the wise & determined stand which the French have made to the commercial Expectations of Great Britain, naturally give a proportionable importance to the connection with our Country, & induce to a language on all occasions more respectful & friendly, or to speak more properly less haughty & illiberal than formerly; & which probably relying upon our predisposition in their favor they ostentatiously draw into their public debates: You will be diverted too in observing the kind apprehensions which are entertained for us on the quarter of Louisiania by some, & with the imaginations of those who connect with a settlement of the French in that country an immediate & all commanding controul over the Union. There have been some rumours of a change in the administration of this Country & of the return of Mr Pitt into power; that there may be some change is extremely likely, perhaps it woud be wise ⟨in⟩ Mr Addington to call in some of the talent of the last administration to his support, for in this respect his is woefully deficient; but those who pretend to be in the secret, say, that the personal dislike which the king has taken to Mr Pitt deprives him of all chance; for happily such is the state of the public mind, the house of Lords so well made up, parliamentary interest so circumstanced, that the king can now chuse his own Ministers whatever their talent or degree of popularity, & this perhaps during the course of his long reign he has never before been able completely to Effect. The Parliament will in all probability be speedily dissolved; the new parliament will of course contain as many vicars of Bray as the present or any former one, therefore the same Majority in favor of Existing Ministers, & “Existing circumstances.”
It was rationally Expected that the peace amongst many other attendant advantages by opening new markets woud afford a vent for the Stores of this commercial depot; but no such effect has resulted from it, & with respect to West India produce, the prices remain extremely low, & are even lower than before the peace, particularly cotton, it being found that the demand for the cotton manufactured goods of this Country is considerably less now than during the war: I take the liberty of inclosing you a general price Current which in this view is interesting; also, what is not unconnected with it, a statement of the public debt. On the other side the channel Buonoparte seems incessantly occupied as well in the Extension of his own power, as in plans for the glory of France, & perhaps for the domestic happiness of its Citizens; & if it be of no importance that there shoud be Established in that Country principles of government beyond the controul of momentary circumstances, & unassailable by the Ambition of individuals; if national glory & governmental splendor are a good compromize for a pure & safe tho peaceful System; then indeed neither we or they have any thing to regret in their vast accumulation of power, which it must be allowed the great consul Employs for none but good purposes. We hear frequent reports of plots & assasinations from that quarter, but I have seen very intelligent persons from France who tho they allow that the proceedings of Buonoparte have created much discontent, & that all true republicans are decidedly his Enemies; yet are of Opinion that he is perfectly beyond apprehension from any combination against Either his power or his person. Indeed what coud they hope from his death.
“Deploratur in perpetuum libertas, nec vindex quisquam Exsistit, aut futurns Videtur.[“] If he shoud fall he woud be succeeded by some Equally hardy adventurer, prompted by his success & improving upon his Errors.
Buonoparte has appointed to Succeed in this Country to Mr Otto the General Andreossi a great Engineer, & a corsican: The English who have learnt by passed Events to apprehend danger & to suspect design from Every movement of Buonoparte, take it for granted that Andreossi is come to draw plans of their fortifications, & to survey their Coasts rather than to Exercise his diplomatic functions. Mr Otto is we understand to go to the U S, & from this Country instead of Mr Jackson lately intended, we are to have Merry now at Paris; That is a commissary of prisoners from Each Country. I am Dear Sir with Great respect Very faithy your obt Sevt
George W Erving
 

   
   RC and enclosure (MHi: Erving Papers). For surviving enclosure, see n. 1.



   
   Erving enclosed a “State of the British Funds 1802,” a broadside published on 22 May 1802 by John Luffman, London.



   
   “Men mourned for liberty as for ever lost; nor did any one arise, or seem likely to do so, in its defence,” Livy, Ab Urbe Condita, 3.28.2 (Livy, trans. B. O. Foster, Loeb Classical Library [13 vols.; London, 1922], 2:122–23).



   
   Antoine-François Andréossy (1761–1828) was trained as an artillery officer and gained the notice of Napoleon during the Italian campaign (1796) and Egyptian expedition (1798). Named French ambassador to Great Britain in 1802, he served only a year before war between the two countries broke out once more (Tulard, Dictionnaire Napoléon, p. 93).


